Citation Nr: 1809516	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-23 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent examination to assess the severity of his bilateral hearing loss was in July 2011.  However, during the December 2017 Board hearing, he indicated that his hearing loss disabilities had progressively worsened.  See December 2017 Hearing Transcript, pp. 3 and 14.  More specifically, the Veteran reported that he had to turn up the volume on his television, felt like his ears were clogged, and that he had a hard time understanding what someone said when there is another individual in the room talking.  The Board notes that such symptoms were not reported at the time of the July 2011 VA examination. 

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993). Not only are the last VA examinations remote, but his December 2017 testimony, indicates that his disabilities may have worsened since the July 2011 VA examination.

As such, the Board finds that a more contemporaneous VA examination is needed to fully and fairly evaluate his claims for higher ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Moreover, there appears to be outstanding private treatment records that may be pertinent to the Veteran's claims.  For example, in December 2017, the Veteran submitted an audiological evaluation dated in June 2016 from Dr. M.J.B.  During his December 2017 hearing, the Veteran indicated that he saw Dr. M.J.B. on a regular basis however, the only other record form Dr. M.J.B. is dated in August 2012 and no additional private treatment records have been associated with the claims file.  

During his December 2017 hearing, the Veteran indicated that he was going to start the process of getting hearing aids through VA.  Therefore, while on remand, VA should obtain all outstanding, pertinent VA treatment records regarding the Veteran hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all outstanding VA medical records, including any recent records surrounding the Veteran's acquisition of hearing aids or any other treatment for his bilateral hearing loss disability.

2. Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file, including treatment records from M.J.B. other than those records dated in August 2012 and June 2016.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.
3. Schedule the Veteran for a VA audiometric examination to determine the severity of his bilateral hearing loss.

The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC test.

Following a review of the record, to include the Veteran's statements, the examiner should describe the functional effects that the Veteran's bilateral hearing loss has on his activities of daily living.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

4.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




